DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: paragraph [0023], “Mg2+” should be changed to “Mg2+”; paragraph [0026] “bribe” should be changed to “brine”; paragraph [0089], “NH4MPO4.6H2O” should be changed to “NH4MgPO4.6H2O”; paragraphs 100108]-[00109] need to be revised.  
Appropriate correction is required.  Applicants are requested to correct any other minor informalities in the instant specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 5-7, 10, 12-14, 17, 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the instant claims 1 and 14:
It is unclear what is required by “magnesium phosphate double salt of an alkali metal or ammonium” because phosphate is already a salt of phosphoric acid, and it is unclear what “double salt” is referring to, magnesium and either an alkali metal or ammonium, or alkali metal or ammonium and some other metal.  
For the limitation “a combination of one or more of ammonium magnesium phosphate, potassium magnesium phosphate and sodium magnesium phosphate”, it is unclear if “a combination” requires that more than one of the listed compounds are required, i.e. a combination of 1) one or more of ammonium magnesium phosphate, potassium magnesium phosphate and 2) sodium magnesium phosphate.
For the “at least adding the magnesium phosphate double salt”, it is unclear if “at least” implies that other steps may be optional.
The phrase “chloride salt” appears to be redundant because “chloride” is already a salt.
For “chlorine salt of the alkali metal or ammonium”, it is unclear if it refers to an alkali metal chloride or an ammonium chloride or “chlorine salt” would be any chlorine-containing salt, such as an alkali metal chlorite or chlorate.
 For the last step of the instant claim 1, it is unclear what is required by “selected from Na and/or K”, if the alkali metal can include both Na and K, it is unclear if the product obtained from the regeneration reaction between the solid-phase reaction product comprises a magnesium phosphate hydrate and the chlorine salt containing both Na and K would still be a “double salt”.

In the instant claim 12, it is unclear if “a saturated solution of the chlorine salt of the alkali metal or the ammonium” is the same or different than “the chlorine salt of the alkali metal or the ammonium” as required in the last step of the instant claim 1.  

In the instant claim 14, it is unclear if the “second solution” obtained after the solid-liquid separation step is the claimed “low-magnesium lithium-rich brine”.

In the instant claim 14, the phrase "low-magnesium lithium-rich" is a relative phrase which renders the claim indefinite.  The phrase "low-magnesium lithium-rich" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the instant specification, the chloride salt solution (the claimed “first solution”) has an Mg+2 concentration of ≥ 10 g/L (note paragraph [0082]), and after removing magnesium, the concentration of Mg+2 is 15-4 g/L (note paragraph [0083]).  Thus, it is unclear if the first solution has 10g/L of Mg+2, can it be considered as a “low-magnesium” brine.  It should also be noted that the concentrations of Mg2+ and of Li+ in the independent claim 14 would be broader than those required in the dependent claim 27 (15-4g/L for Mg2+ and 10-30 g/L for Li+).  The values in the dependent claim 27 for the concentrations of Mg2+ and of Li+ are the same 2+ and of Li+ can only be obtained after the extra steps required in the dependent claims 20 and 24, this fairly indicates that the concentrations for Mg2+ and of Li+ for the second solution (obtained in the independent claim 14) would be different than the values required in the dependent claim 27.

In the instant claim 20, it is unclear if the “evaporating” step is used to “separate the chlorine salt of the alkali metal or the ammonium from the second solution” as required in the instant claim 14 or the “evaporating” step is required in addition to the “separate” step.
In the instant claim 21, it is unclear if “a separated solid-phase material” is the same or different than the “solid phase material” in the “obtaining” step of the instant claim 14; it is unclear if “a used washing liquid” refers to the washing liquid obtained after the washing step; also, it appears that the used washing liquid is collected and mixed with the second solution; however, the “evaporating” is only for “the used washing liquid”.
In the instant claim 23, “adding…in” should be changed “adding…to”; there is no clear antecedent basis for “at least the portion of Mg2+”, it is noted that “at least a portion of Mg2+” in the instant claim 14 is for the first solution and when such “portion” is reacted to form a solid-phase reaction product, it would no longer exist in the first solution nor in the fourth solution.  There is no clear antecedent basis for “the solid-phase reaction product”, “the solid-liquid separation”, “the solid-phase material” because the steps in 
In the instant claim 27, it is unclear what is required by “circularly carrying the removal of the magnesium… with the fifth solution as the first solution”, does this require that the fifth solution be recycled back to be used as the first solution and magnesium is removed from it?  
Applicants are requested to correct any other minor grammar mistakes in the claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        July 29, 2021